Cite as: 576 U. S. ____ (2015)          1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
 ESPANOLA JACKSON, ET AL. v. CITY AND COUNTY

    OF SAN FRANCISCO, CALIFORNIA, ET AL. 

   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE NINTH CIRCUIT

              No. 14–704.   Decided June 8, 2015


   The petition for a writ of certiorari is denied.
   JUSTICE THOMAS, with whom JUSTICE SCALIA joins,
dissenting from the denial of certiorari.
   “Self-defense is a basic right” and “the central compo-
nent” of the Second Amendment’s guarantee of an individ-
ual’s right to keep and bear arms. McDonald v. Chicago,
561 U. S. 742, 767 (2010) (emphasis deleted). Less than a
decade ago, we explained that an ordinance requiring
firearms in the home to be kept inoperable, without an
exception for self-defense, conflicted with the Second
Amendment because it “ma[de] it impossible for citizens to
use [their firearms] for the core lawful purpose of self-
defense.” District of Columbia v. Heller, 554 U. S. 570,
630 (2008). Despite the clarity with which we described
the Second Amendment’s core protection for the right of
self-defense, lower courts, including the ones here, have
failed to protect it. Because Second Amendment rights are
no less protected by our Constitution than other rights
enumerated in that document, I would have granted this
petition.
                             I
   Section 4512 of the San Francisco Police Code provides
that “[n]o person shall keep a handgun within a residence
owned or controlled by that person unless” (1) “the hand-
gun is stored in a locked container or disabled with a
trigger lock that has been approved by the California
Department of Justice” or (2) “[t]he handgun is carried on
2    JACKSON v. CITY AND COUNTY OF SAN FRANCISCO

                    THOMAS, J., dissenting

the person of an individual over the age of 18” or “under
the control of a person who is a peace officer under [Cali-
fornia law].”      San Francisco Police Code, Art. 45,
§§4512(a), (c) (2015). The law applies across the board,
regardless of whether children are present in the home. A
violation of the law is punishable by up to six months of
imprisonment and/or a fine of up to $1,000. §4512(e).
   Petitioners—six San Francisco residents who keep
handguns in their homes, as well as two organizations—
filed suit to challenge this law under the Second Amend-
ment. According to petitioners, the law impermissibly
rendered their handguns “[in]operable for the purpose of
immediate self-defense” in the home. Heller, supra, at
635. Because it is impossible to “carry” a firearm on one’s
person while sleeping, for example, petitioners contended
that the law effectively denies them their right to self-
defense at times when their potential need for that de-
fense is most acute. In support of that point, they cited a
Department of Justice, Bureau of Justice Statistics, sur-
vey estimating that over 60 percent of all robberies of
occupied dwellings between 2003 and 2007 occurred be-
tween 6 p.m. and 6 a.m.
   The District Court for the Northern District of Califor-
nia denied them a preliminary injunction, and the U. S.
Court of Appeals for the Ninth Circuit affirmed. The
Court of Appeals readily acknowledged that the law “bur-
dens the core of the Second Amendment right” because
“[h]aving to retrieve handguns from locked containers or
removing trigger locks makes it more difficult ‘for citizens
to use them for the core lawful purpose of self-defense’ in
the home.” 746 F. 3d 953, 964 (2014) (quoting Heller,
supra, at 630). But it reasoned that this was not a “severe
burden” justifying the application of strict scrutiny be-
cause “a modern gun safe may be opened quickly.” 746
F. 3d, at 964. Applying intermediate scrutiny, the court
evaluated San Francisco’s proffered “evidence that guns
                 Cite as: 576 U. S. ____ (2015)            3

                    THOMAS, J., dissenting

kept in the home are most often used in suicides and
against family and friends rather than in self-defense and
that children are particularly at risk of injury and death.”
Id., at 965. The court concluded that the law served “a
significant government interest by reducing the number of
gun-related injuries and deaths from having an unlocked
handgun in the home” and was “substantially related” to
that interest. Id., at 966.
                             II
  The decision of the Court of Appeals is in serious tension
with Heller. We explained in Heller that the Second
Amendment codified a right “ ‘inherited from our English
ancestors,’ ” a key component of which is the right to keep
and bear arms for the lawful purpose of self-defense. 554
U. S., at 599. We therefore rejected as inconsistent with
the Second Amendment a ban on possession of handguns
in the home because “handguns are the most popular
weapon chosen by Americans for self-defense in the home”
and because a trigger-lock requirement prevented resi-
dents from rendering their firearms “operable for the
purpose of immediate self-defense.” Id., at 629, 635. San
Francisco’s law allows residents to use their handguns for
the purpose of self-defense, but it prohibits them from
keeping those handguns “operable for the purpose of im-
mediate self-defense” when not carried on their person.
The law thus burdens their right to self-defense at the
times they are most vulnerable—when they are sleeping,
bathing, changing clothes, or otherwise indisposed. There
is consequently no question that San Francisco’s law
burdens the core of the Second Amendment right.
  That burden is significant. One petitioner, an elderly
woman who lives alone, explained that she is currently
forced to store her handgun in a lock box and that if an
intruder broke into her home at night, she would need to
“turn on the light, find [her] glasses, find the key to the
4    JACKSON v. CITY AND COUNTY OF SAN FRANCISCO

                    THOMAS, J., dissenting

lockbox, insert the key in the lock and unlock the box
(under the stress of the emergency), and then get [her]
gun before being in position to defend [herself].” Declara-
tion of Espanola Jackson in Support of Motion for Prelim-
inary Injunction, Record in Case 3:09–cv–02143 (ND Cal.),
Doc. 136–3, p. 2. As she is over 79 years old, that would
“not [be] an easy task.” Ibid. Another petitioner stated
that she is forced to store her gun in a code-operated safe
and, in the event of an emergency, would need to get to
that safe, remember her code under stress, and correctly
enter it before she could retrieve her gun and be in a
position to defend herself. If she erroneously entered the
number due to stress, the safe would impose a delay before
she could try again. A third petitioner explained that he
would face the same challenge and, in the event the bat-
tery drains on his battery-operated safe, would need to
locate a backup key to access his handgun. In an emer-
gency situation, the delay imposed by this law could pre-
vent San Francisco residents from using their handguns
for the lawful purpose of self-defense. And that delay
could easily be the difference between life and death.
   Since our decision in Heller, members of the Courts of
Appeals have disagreed about whether and to what extent
the tiers-of-scrutiny analysis should apply to burdens on
Second Amendment rights. Compare Heller v. District of
Columbia, 670 F. 3d 1244 (CADC 2011) (“We ask first
whether a particular provision impinges upon a right
protected by the Second Amendment; if it does, then we go
on to determine whether the provision passes muster
under the appropriate level of constitutional scrutiny”),
with id., at 1271 (Kavanaugh, J., dissenting) (“In my view,
Heller and McDonald leave little doubt that courts are to
assess gun bans and regulations based on text, history,
and tradition, not by a balancing test such as strict or
intermediate scrutiny”). One need not resolve that dispute
to know that something was seriously amiss in the deci-
                  Cite as: 576 U. S. ____ (2015)            5

                     THOMAS, J., dissenting

sion below. In that decision, the Court of Appeals recog-
nized that the law “burdens the core of the Second
Amendment right,” yet concluded that, because the law’s
burden was not as “severe” as the one at issue in Heller, it
was “not a substantial burden on the Second Amendment
right itself.” 746 F. 3d, at 963–965. But nothing in our
decision in Heller suggested that a law must rise to the
level of the absolute prohibition at issue in that case to
constitute a “substantial burden” on the core of the Second
Amendment right. And when a law burdens a constitu-
tionally protected right, we have generally required a
higher showing than the Court of Appeals demanded here.
See generally Heller, 554 U. S., at 628–635; Turner Broad-
casting System, Inc. v. FCC, 512 U. S. 622, 662 (1994)
(explaining that even intermediate scrutiny requires that
a regulation not “burden substantially more speech than is
necessary to further the government’s legitimate inter-
ests” (internal quotation marks omitted)).
   The Court should have granted a writ of certiorari to
review this questionable decision and to reiterate that
courts may not engage in this sort of judicial assessment
as to the severity of a burden imposed on core Second
Amendment rights. See Heller, 554 U. S., at 634 (“The
very enumeration of the right takes out of the hands of
government—even the Third Branch of Government—the
power to decide on a case-by-case basis what is really
worth insisting upon”); id., at 635 (explaining that the
Second Amendment “elevates above all other interests the
right of law-abiding, responsible citizens to use arms in
defense of hearth and home”).
   The Court’s refusal to review this decision is difficult to
account for in light of its repeated willingness to review
splitless decisions involving alleged violations of other
constitutional rights. See, e.g., Glossip v. Gross, 574 U. S.
___ (2015) (cert. granted) (Eighth Amendment); Ontario v.
Quon, 560 U. S. 746 (2010) (Fourth Amendment); Hill v.
6    JACKSON v. CITY AND COUNTY OF SAN FRANCISCO

                    THOMAS, J., dissenting

Colorado, 530 U. S. 703 (2000) (First Amendment). In-
deed, the Court has been willing to review splitless deci-
sions involving alleged violations of rights it has never
previously enforced. See, e.g., BMW of North America, Inc.
v. Gore, 517 U. S. 559 (1996) (right to limit on punitive
damages awards). And it has even gone so far as to review
splitless decisions involving alleged violations of rights
expressly foreclosed by precedent. See, e.g., Boumediene v.
Bush, 553 U. S. 723 (2008) (right of aliens held outside
U. S. territory to the privilege of habeas corpus); Lawrence
v. Texas, 539 U. S. 558 (2003) (right to engage in adult,
consensual same-sex intimate behavior). I see no reason
that challenges based on Second Amendment rights
should be treated differently.
                       *     *     *
  We warned in Heller that “[a] constitutional guarantee
subject to future judges’ assessments of its usefulness is
no constitutional guarantee at all.” 554 U. S., at 634. The
Court of Appeals in this case recognized that San Francis-
co’s law burdened the core component of the Second
Amendment guarantee, yet upheld the law. Because of
the importance of the constitutional right at stake and the
questionable nature of the Court of Appeals’ judgment, I
would have granted a writ of certiorari.